UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT
                      _____________________

                           No. 01-31194
                         Summary Calendar
                      _____________________

                        CHARLES DORSETT,

                                              Plaintiff - Appellant,

                               v.

               LOUISIANA TECH UNIVERSITY; ET AL.,

                                                         Defendants,

   LOUISIANA TECH UNIVERSITY; RICHARD GREECHIE; BARRY KURTZ;
  KENNETH REA; DANIEL D. RENEAU; BARRY BENEDICT; LESLIE GUICE;
                EUGENE CALLENS; RUTH ELLEN HANNA,

                                            Defendants - Appellees.


          Appeal from the United States District Court
              for the Western District of Louisiana
                           (98-CV-210)

                        February 28, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Charles Dorsett appeals, pro se, the summary judgment awarded

defendants with respect to his claims for:       violation of First

Amendment and due process rights; and state-law defamation.     The

district court, after conducting a de novo review, adopted the

Report and Recommendation of the Magistrate Judge, concluding

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Dorsett had failed to establish:             constitutional deprivations with

respect to his First Amendment and due process claims; and various

elements of a state-law defamation claim.

     “We review a grant of summary judgment de novo, applying the

same standard as the district court. A motion for summary judgment

is properly granted only if there is no genuine issue as to any

material fact.”      Ameristar Jet Charter, Inc. v. Signal Composites,

Inc.,   271   F.3d   624,   626   (5th       Cir.   2001)   (internal   citations

omitted).     “Although we must draw all inferences in favor of the

party opposing the motion, an opposing party cannot establish a

genuine issue of material fact by resting on the mere allegations

of the pleadings. A properly supported motion for summary judgment

should be granted unless the opposing party produces sufficient

evidence to demonstrate that a genuine factual issue exists.”

Dorsett v. Bd. of Trs. for State Colls. & Univs., 940 F.2d 121, 123

(5th Cir. 1991) (internal citations omitted).

     Dorsett’s initial and reply briefs constitute little more than

an eighty-plus-page diatribe directed at defendants.                He does not

state specific points of error, other than ask for review to

determine whether there is error in the final judgment.                 Likewise,

he does next to nothing in the way of addressing the district

court’s reasons for granting summary judgment.               Simply put, he has

wholly failed to comply with the rules concerning the requirements

for a brief.    In any event, he has not shown that a genuine issue


                                         2
of material fact exists and that defendants are not entitled to

judgment as a matter of law.

                                                    AFFIRMED




                               3